Title: To Thomas Jefferson from Polkinhorn & Hall, 12 March 1805
From: Polkinhorn & Hall
To: Jefferson, Thomas


                        
                            Geo. Town Columa. 
                        28 Nov. 1804-12 Mch. 1805
                     
                        
                        Mr. T. Jefferson
                  
                     
                        
                           
                           To Polkinhorn & Hall 
                           
                           Dr.
                           
                           
                        
                        
                           1804
                           
                           $
                           cts
                           
                        
                        
                           Novr. 28
                           Two girth straps to a saddle
                           
                           .37
                           ½
                        
                        
                           
                           buckle to a girth
                           
                           .12 
                           ½
                        
                        
                           Decbr. 8
                           half rein to a bridle
                           
                           .31
                           
                        
                        
                           
                           Cow hide whip
                           
                           .20
                           
                        
                        
                           1805
                           
                           
                           
                           
                        
                        
                           Januy 9
                           Stable halter with 2 reins
                           1
                           .75
                           
                        
                        
                           17
                           two girth straps to a saddle
                           
                           .37
                           ½
                        
                        
                           22
                           Thong to a whip & repair halter
                           
                           .50
                           
                        
                        
                           
                           silk lash to a whip
                           
                           .12
                           ½
                        
                        
                           26
                           Strap to a circingle
                           
                           .25
                           
                        
                        
                           March 6
                           Pair best girths 1st. Circingle 1 $
                           2
                           .
                           
                        
                        
                           10
                           New pad to a saddle 2 $ stuff 1 ditto 50/100
                           
                           2
                           .50
                           
                        
                        
                           
                           fixing loops for valice
                           
                           .37
                           ½
                        
                        
                           
                           two triggs to a britchen, & loops
                           
                           .87
                           ½
                        
                        
                           
                           tongue to a buckle & sewing in the same
                           
                           .37
                           ½
                        
                        
                           
                           Cow hide whip
                           
                           .20
                           
                        
                        
                           
                           6 luggage straps 1 Inch wide 5 foot long @ .75 per pair
                           2
                           .25
                           
                        
                        
                           
                           6 ditto—do. 1¼ In wide 5. foot 6 In long @ 1 per pr
                           3
                           .
                           
                        
                        
                           
                           4 smaller do
                           1
                           .
                           
                        
                        
                           
                           
                           $16
                           .58
                           ½
                        
                        
                           12
                           A Circingle 1 $ whip lask 18½/100
                           
                           1
                           .18
                           ½
                        
                        
                           
                           Total 
                           
                           $ 17
                           .77
                           
                        
                     
                  
                  March 12th. 1805. Received payment in full to date.
                        
                            Polkinhorn & Hall
                     
                        
                    